Citation Nr: 9902073	
Decision Date: 01/26/99    Archive Date: 02/01/99

DOCKET NO.  98-03 710	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an increased evaluation for a right 
shoulder disability (post operative, excision of lipoma, with 
axillary nerve damage), currently evaluated as 50 percent 
disabling.

2.  Entitlement to a total disability rating on the basis of 
individual unemployability due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher P. Kissel, Counsel


INTRODUCTION

The appellant served on active duty from December 1942 to 
June 1945.

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from a July 1997 rating decision of the New 
Orleans, Louisiana, Department of Veterans Affairs (VA) 
Regional Office (RO).

It is noted that the appellant testified before the 
undersigned Member of the Board at a hearing held by way of 
video teleconferencing in Washington, DC, on September 16, 
1998.  A transcript of that hearing has been associated with 
the record on appeal.


FINDINGS OF FACT

1.  Recent medical evaluation of the appellants right 
shoulder disability in May 1997, including the reports of VA 
compensation examinations conducted in 1994, 1995 and 1996, 
is negative for clinical findings showing complete paralysis 
of the upper radicular nerves of the right shoulder as 
manifested by loss of all shoulder and elbow movements.

2.  The appellant was last employed on a full time basis in 
1991, at which time he was employed as a cab driver.  His 
work experience is limited to employment as a cab driver and 
the evidence reflects that he has only a sixth grade 
education.

3.  The record reflects that in the opinion of VA general 
medical examiner, the appellant would be unable to perform 
many types of jobs due to the severity of his right shoulder 
disability.

4.  The appellant has testified on appeal that he cannot 
perform certain jobs required of his line of work as a cab 
driver (lift bags of luggage or assist his passengers in 
getting in and out of his cab) because his right arm is very 
weak due to the nerve injury.

5.  The appellants service-connected disabilities, in 
particular, his right shoulder disability, are of such 
severity in combination as to preclude him from obtaining or 
retaining substantial gainful employment.


CONCLUSIONS OF LAW

1.  The appellants right shoulder disability is no more than 
50 percent disabling pursuant to the schedular criteria.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4, Diagnostic 
Code 8510 (1998).

2.  His service-connected disabilities prevent him from 
securing or following a substantially gainful occupation.  
38 U.S.C.A. §§ 1155, 5107(b) (West 1991); 38 C.F.R. § 4.16(b) 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Disability Rating:  Right Shoulder

The appellants increased rating claim is well grounded.  38 
U.S.C.A. § 5107(a) (West 1991) and Murphy v. Derwinski, 1 
Vet. App. 78 (1990).  This finding is based on his 
contentions regarding the increased severity of his service-
connected right shoulder disability.  See Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
Part 4 (1998).  Separate diagnostic codes identify the 
various disabilities.  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2 (1998); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).

According to the Schedule for Rating Disabilities, the 
appellants right shoulder disability is rated under 
diagnostic code 8510 for impairment of the peripheral nerves 
of the upper radicular group (fifth and sixth cervicals).  
38 C.F.R. § 4.124a (1998).  His disability is presently rated 
50 percent disabling for severe, incomplete paralysis of the 
upper radicular group of the right shoulder and arm, noted by 
the evidence to be his major (dominant) extremity.  The next 
higher rating, 70 percent, may be assigned if the medical 
evidence reflects complete paralysis of these peripheral 
nerves manifested by all shoulder and elbow movements lost 
or severely affected, hand and wrist movements not 
affected.  38 C.F.R. Part 4, Code 8510 (1998).

After having reviewed all of the relevant medical evidence, 
the Board is of the opinion that the appellant is 
appropriately rated for his right shoulder disability at the 
50 percent disability rating level.  The appellants 
contentions and hearing testimony regarding the alleged 
increased severity of this disability have been considered; 
however, the Board assigns the greater weight of probative 
value to the objective medical evidence, in particular, the 
reports of VA compensation examinations conducted in November 
1994, October 1995, November 1996, and, in conjunction with 
his present appeal, in May 1997.  Clinical findings on these 
examinations fail to show residuals sufficient to warrant the 
next higher schedular evaluation (70 percent), i.e., complete 
paralysis of the peripheral nerves of the right shoulder with 
loss of all shoulder and elbow movements.

Historically, it is noted that the appellant was granted 
compensation benefits for the right shoulder under the 
provisions of 38 U.S.C.A. § 1151 in December 1995.  Outpatient 
reports reviewed by the RO at that time disclosed that the 
appellant had surgery in May 1993 to excise a lipomatous mass 
on the right shoulder.  Unfortunately, he suffered additional 
disability due to this surgery in the form of suprascapular 
nerve damage.  Clinical findings on the November 1994 VA 
examination revealed full range of motion of the right 
shoulder with passive movement only, none with active 
movement; the diagnosis was possible nerve paralysis of the 
right shoulder.  On the VA examination conducted in October 
1995, it was noted that he had severe atrophy of the right 
deltoid muscle, but that he had good strength in his 
rhomboids, his spinate, biceps, triceps and all the distal 
muscles in the arm.  In addition, he was able to abduct his 
right arm to about 15 degrees.  Based on these findings, he 
was diagnosed with [r]ight axillary neuropathy with severe 
weakness of the shoulder joint.  The RO initially assigned a 
40 percent rating for this disability based on the results of 
the aforementioned VA examinations.

In January 1997, the RO granted an increased rating for the 
appellants right shoulder disability, from 40 to 50 percent 
disabling, based on the results of a VA examination conducted 
in November 1996.  Clinical findings on this examination 
revealed some atrophy of the right deltoid muscle, but he was 
able to abduct his right elbow to 45 degrees and muscle bulk 
was normal in the supraspinatus and infraspinatus muscles.  
Sensory examination showed a wide area of decreased sensation 
over the back of the shoulder as well as down the medial side 
of the right forearm  In addition, his reflexes were decreased 
and an electromyogram study showed significant dysfunction in 
the right deltoid with some minor abnormalities of the teres 
minor muscles, although the other muscle groups (biceps, 
supraspinatus and triceps) showed normal results by the 
electromyogram.

In connection with the claim on appeal, the appellant was 
evaluated on VA general medical and peripheral nerves 
examinations in May 1997.  On the general medical examination, 
the appellant complained of loss of control of his right arm 
with only minimal ability to lift his right arm.  He reported 
no specific problems with his hand, thumb or fingers.  
Objectively, the examiner noted that the appellant was unable 
to move his right arm more than half way to his shoulder.  On 
the peripheral nerves examination, the appellant reported that 
he could not raise his right arm and as a result, he was 
experiencing significant dysfunction secondary to his 
inability to lift his right arm.  He also complained of a 
minimal amount of pain in the right shoulder and that 
basically, his condition was unimproved over the past two 
years.  Objectively, the examiner noted that he had marked 
atrophy of the right deltoid muscle and he was unable to 
abduct his right arm.  The remaining muscles in his right arm 
and shoulder girdle were intact, although he had mild thenar 
atrophy and weakness bilaterally.  Based on these findings, 
the examiner diagnosed [r]ight-sided axillary neuropathy of 
very significant degree.

In view of these medical findings, the Board concludes that 
the appellants right shoulder disability is appropriately 
rated as 50 percent disabling.  It is clear from the most 
recent VA examination that the appellants has a very 
significant degree of peripheral nerve impairment in the 
right shoulder, but what must be shown by the objective 
medical evidence are findings consistent with a higher 
evaluation according to the schedular criteria under 
diagnostic code 8510.  As indicated above, these findings have 
not been objectively demonstrated in this case because the 
appellant still has some use in his right arm, at least to the 
extent that he can move it a minimal amount, about half way to 
his shoulder, as noted on the May 1997 general medical 
examination.  Although it was noted on the peripheral nerves 
examination that he could not abduct his right arm, the Board 
finds that this finding is not supported by the balance of the 
evidence, including the aforementioned VA examinations 
conducted since 1994 as well as the undersigned Board Members 
personal observation of the appellant at his September 1998 
hearing, all of which reflect that he can move his right arm 
and elbow to some degree.  In other words, the objective 
evidence in this case does not show that the appellant had 
lost all movement of his right arm and elbow to the extent 
that he now has complete paralysis of the upper radicular 
nerves of the right shoulder.

Since the medical findings and diagnoses provided on the VA 
examinations cited above are essentially the same and are 
uncontradicted by any other competent (i.e., medical) 
diagnosis or opinion, the Board finds the recent medical 
evaluation of the appellants disability on the May 1997 
general medical and peripheral nerve examinations to be 
dispositive to the outcome of this appeal.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Accordingly, the Board 
finds that the appellants contentions and testimony offered 
in conjunction with his claim for increased compensation 
benefits are outweighed by the medical evidence cited above 
which has been found more probative to the issue on appeal 
and therefore, such contentions cannot serve to award a 
higher rating for the right shoulder disability.  
Consideration has been given to the potential application of 
the various provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they were raised by the appellant.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, it is the 
Boards opinion that the currently assigned disability rating 
accurately reflects the level of impairment pursuant to the 
schedular criteria.

For the reasons discussed above, the evidence in this case is 
not so evenly balanced so as to allow application of the 
benefit of the doubt rule as required by law and VA 
regulations.  38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. 
§§ 3.102, 4.3 (1998).

II.  Total Disability Rating Based on Individual 
Unemployability

The appellant has requested entitlement to a total disability 
rating for compensation purposes based upon individual 
unemployability due to service-connected disabilities.  His 
disabilities for compensation purposes include the 
aforementioned right shoulder condition, rated 50 percent 
disabling, residuals of a gunshot wound to the left foot, 
rated 20 percent disabling, and residuals of a ligament tear 
of the left femur and rhinitis, each rated noncompensably 
disabling.  Therefore, the combined disability rating is 60 
percent.  38 C.F.R. § 4.25 (1998).

Total disability ratings for compensation purposes may be 
assigned where the schedular rating is less than total, when 
it is found that the disabled person is unable to secure or 
follow a substantially gainful occupation as a result of a 
single service-connected disability, ratable at 60 percent or 
more, or as a result of two or more disabilities, provided at 
least one disability is ratable at 40 percent or more, and 
there is sufficient additional service-connected disability to 
bring the combined rating to 70 percent or more.  38 C.F.R. 
§§ 3.340, 3.341, 4.16(a) (1998).  In this case, however, the 
Board notes that the schedular criteria pursuant to 38 C.F.R. 
§ 4.16(a), have not been met.  As indicated above, the 
combined disability rating is 60 percent.

However, in cases where the veteran fails to meet the 
percentage standards set forth in paragraph (a) of section 
4.16, a total rating based on individual unemployability may 
be awarded on an extraschedular basis under 38 C.F.R. 
§ 4.16(b).  In this case, the RO declined referral of the 
appellants claim to the Director, Compensation and Pension 
Service, for consideration under section 4.16(b) by 
supplemental statement of the case issued in January 1998.  
In Floyd v. Brown, 9 Vet. App. 88 (1996), the United States 
Court of Veterans Appeals (the Court) held that the Board did 
not have jurisdiction to assign an extraschedular rating in 
the first instance.  In Bagwell v. Brown, 9 Vet. App. 337 
(1996), the Court clarified its ruling in Floyd by stating 
that it did not read the extraschedular regulation (38 C.F.R. 
§ 3.321(b)(1)) as precluding the Board from affirming an RO 
conclusion that a claim did not meet the criteria for 
submission pursuant to that regulation or from reaching such 
a conclusion on its own.  However, the Court iterated its 
finding in Floyd that the assignment of the extraschedular 
rating by the Board was not prejudicial to the veteran and 
the failure to refer the case to the designated official was 
harmless error.  In this case, the RO specifically declined 
to refer the case to the Director, Compensation and Pension 
Service, for consideration of an extraschedular rating.  
Consequently, and in light of the decision of the Board, 
because the veteran will not be prejudiced, the Board will 
consider whether this case warrants the assignment of a total 
rating on an extraschedular basis.

As mentioned above, the schedular criteria for a total rating 
under section 4.16(a) of the regulations have not been met.  
However, the record on appeal reflects that the appellant has 
not been employed on a full time basis since approximately 
1991, at which time he managed to work on a part-time basis 
through 1994.  He has a sixth grade education and work 
experience following service as a cab driver.  His efforts to 
maintain this line of work have apparently proved unsuccessful 
due to the fact that he can no longer lift luggage or assist 
his passengers in getting in and out of his cab.  The Board 
finds his testimony in this regard credible due to the level 
of impairment in his right shoulder as shown by the medical 
evidence of record.

Also, the Board notes that the VA examiner who conducted the 
general medical examination in May 1997 stated that the 
[appellants] injury to his right arm would make it difficult 
for him to perform many jobs.  The Board is of course aware 
that the examiner who conducted the VA peripheral nerves 
examination in May 1997 stated that the appellant was unable 
to work due to multiple nonservice-connected disabilities, 
which include chronic obstructive pulmonary disease and 
diabetes mellitus.  However, the Court has stated on many 
occasions that it is the Boards responsibility to make 
findings based on the evidence of record and not to supply 
missing facts.  In the case of a claim for a total rating 
based on unemployability, the Board may not reject the claim 
without producing evidence, as distinguished from mere 
conjecture, that the veteran can perform work that would 
produce sufficient income to be other than marginal.  See 
Friscia v. Brown, 7 Vet. App. 294 (1994), citing Beaty v. 
Brown, 6 Vet. App. 532, 537 (1994).  Furthermore, the Court 
has stated that VA must determine if there are circumstances, 
apart from nonservice-connected conditions and advancing age, 
that would justify a total disability rating based on 
unemployability by placing the veteran in a different position 
than other veterans with the same combined disability 
evaluation.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993).

In this case, looking at the appellants employment and 
education background, it appears that his combined 60 percent 
rating, which includes a 50 percent rating for the right 
shoulder disability, does in fact place him in a different 
category than other veterans rated at the same combined level 
because the impairment he suffers from the right shoulder 
directly impacts his ability to work as a cab driver.  As 
noted above, he cannot lift bags of luggage or assist his 
passengers because his right arm is very weak due to the nerve 
injury.  Hence, as the Court stated in Van Hoose v. Brown, the 
question in this case is really whether the appellant is 
capable of performing the physical acts required by his line 
of employment as a cab driver, not whether he can find 
alternative employment.  Id. at p. 363.  For the reasons 
stated above, it is clear that the appellants right shoulder 
disability, although only rated 50 percent disabling, has a 
much greater degree of functional impairment in terms of his 
ability to operate a cab and service his customers.  On these 
facts, mere reliance on the above-cited opinion of the 
examiner who conducted the peripheral nerves examination in 
May 1997 is insufficient to deny the benefits sought.  When 
the appellants case is considered in light of the entire 
evidentiary record, including his hearing testimony, recorded 
education and employment history, and the medical evidence 
relating to his right shoulder disability, it is apparent to 
the Board that the appellant is unable to work due 
specifically to his service-connected disabilities, 
particularly, the right shoulder disability which now prevents 
him from operating his cab.

Accordingly, the Board concludes that the appellants 
service-connected disability picture, with significant 
physical impairment caused by his right shoulder disability, 
is now sufficiently profound to render him unemployable.  
Resolving the benefit of the doubt in the appellants favor, 
the Board believes that an extraschedular total disability 
rating based on individual unemployability is in order in 
this case.  38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. 
§ 4.16(b) (1998).


ORDER

An increased rating above 50 percent for the appellants 
right shoulder disability is denied.

A total disability evaluation based upon unemployability due 
to service-connected disabilities is granted, subject to the 
law and regulations governing the payment of monetary 
benefits.



		
	HOLLY E. MOEHLMANN
	Member, Board of Veterans Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans Appeals.
- 2 -
